— Judgments, Supreme Court, Bronx County (John P Collins, J.), rendered July 10, 2009, convicting defendant, upon his pleas of guilty, of criminal possession of a controlled substance in the third degree and criminal sale of a controlled substance in the third degree, and sentencing him to an aggregate term of two years with two years’ postrelease supervision, unanimously affirmed.
Although we find that defendant’s waiver of the right to ap*528peal was invalid, we perceive no basis for reducing the term of postrelease supervision. Concur—Mazzarelli, J.P., Andrias, Moskowitz, Richter and Manzanet-Daniels, JJ.